DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a software per se. Claim 8 recites “A computer software product which can be downloaded to the internal memory of a digital computer and which comprises software code sec-tions”.  As a result, claim 8 covers a software per se and is therefore nonstatutory.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the characteristic information".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Troia (US 20190265701) , and further in view of Xu (CN107545181 A).

Regarding claims 1 and 8, Troia teaches A method for verifying characteristic features of a neural network (see [0002]: “The present disclosure relates generally to semiconductor memory and methods, and more particularly, to apparatuses and methods related to artificial neural network integrity verification”), comprising 
obtaining the neural network (see [0037] and Figs. 2 and 4B: “an AI controller (e.g., 208-2) can read … the synaptic weight and bias information from memory (e.g., 206-1) and can provide both to a safety controller (e.g., 208-3)”. And see [0028] and FIG. 2: “the storage memory 206-1 is used to store the ANN partition table 207 as well as for data matrix 209 storage. The data matrix 209 can include the various ANN partition data such as the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211, which can be stored as various vectors, matrices, and/or combinations thereof”. And see [0036]: “FIG. 4B is flow diagram associated with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. At 490, the method includes storing, in a memory (e.g., 206-1) sets of synaptic weights and biases (e.g., matrix data 209) corresponding to respective ANN partitions”. And see [0040] and FIG. 5A: “an ANN partition can comprise, for example, all of the nodes of a particular layer within an ANN, a subset of nodes from a particular layer, or a subset of nodes from two or more different layers of an ANN. … In general, an ANN partition refers to a subset of nodes of a particular ANN”. The Examiner interprets an ANN partition comprising all of the nodes of all of the layers of an ANN as the neural network. The Examiner interprets reading the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211 taught in [0037] as obtaining the neural network) 
determining the characteristic features of the neural network (see [0037] and Figs. 2 and 4B: “an AI controller (e.g., 208-2) can read … the synaptic weight and bias information from memory (e.g., 206-1) and can provide both to a safety controller (e.g., 208-3)”. And see [0028] and FIG. 2: “the storage memory 206-1 is used to store the ANN partition table 207 as well as for data matrix 209 storage. The data matrix 209 can include the various ANN partition data such as the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211”. The Examiner interprets reading the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211 as determining the characteristic features of the neural network), 
calculating a first hash code using a predetermined hash function from the characteristic features of the neural network (see [0038] and Fig. 4B: “At 494, the integrity verification operation includes generating, using the sets of synaptic weights and biases read from the memory, respective verification cryptographic codes corresponding to the one or more ANN partitions. As described above, the verification cryptographic codes comprise respective verification cryptographic codes generated by performing the hash on the concatenated respective sets of synaptic weights and biases”. The Examiner interprets the hash code generated “using the sets of synaptic weights and biases read from the memory” as a first hash code), 
obtaining a second hash code assigned to the identifier from a (see [0029]: “FIG. 3 is an example of an ANN partition table 307 that can be used in association with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. The ANN partition table 307 includes cryptographic codes 319-0 (DIGEST0), 319-1 (DIGEST1), . . . , 319-n (DIGESTn) for “n” respective ANN partitions 317-0 (PARTITION0), 317-1 (PARTITION1), . . . , 317-n (PARTITIONn)”. Also see [0021] and Fig. 1: “the memory 106 can store an ANN partition table (e.g., partition table 307) comprising cryptographic codes corresponding to respective ANN partitions”. The Examiner interprets the ANN partition table 307 stored in the memory 106 as a database. In the scenario that the ANN partition corresponding to PARTITION0 is an ANN partition comprising all of the nodes of all of the layers of an ANN , the Examiner interprets PARTITION0, which is an identifier for an artificial neural network as an identifier assigned to the neural network.  And see [0030] and Fig. 3: “each code 319 can be a digest generated using a cryptographic hash algorithm that can be represented by the equation: DIGESTn=HASH(S∥B) where “DIGESTn” is the cryptographic code corresponding to the partition (e.g., partition “n”), “S” is the set of all synaptic weights contained in the partition, “B” is the set of all biases contained in the partition, and “∥” represents concatenation. As noted above, in a number of embodiments, “HASH” can be an unkeyed hash algorithm such as SHA-1, SHA-224, SHA-256, MD5, MD6, etc”. And see [0037] and Figs. 2, 3 and 4B: “As shown at 493, performing the integrity verification operation can include reading, from the memory, the sets of synaptic weights and biases corresponding to the one or more ANN partitions, as well as the cryptographic codes corresponding to the one or more ANN partitions. For instance, an AI controller (e.g., 208-2) can read the partition table as well as the synaptic weight and bias information from memory (e.g., 206-1) and can provide both to a safety controller (e.g., 208-3)”. The Examiner interprets reading the cryptographic codes generated using a cryptographic hash algorithm corresponding to the one or more ANN partitions from the partition table 307 as obtaining a second hash code assigned to the identifier from a … database), and 
verifying or rejecting the neural network by comparing the first hash code to the second hash code (see [0013]: “embodiments can prevent such data integrity issues from causing and/or becoming a safety concern. For example, responsive to determining that the weight and bias information being elaborated has changed since being stored, embodiments can issue a safety warning to a control component responsible for performing actions based on the elaborated output from performing such action. As one specific example, consider elaboration of sensor inputs by an electronic control unit (ECU) of an autonomous vehicle utilizing an ANN. The output of such elaboration may affect various vehicle subsystems responsible for braking, steering, accelerating, etc. In such circumstances, elaboration based on inaccurate and/or incorrect weight and bias information may result in unsafe braking, turning, acceleration, etc. However, an integrity verification operation in accordance with a number of embodiments of the present disclosure can confirm the integrity of weight and bias information prior to the ECU executing the various functions that may be affected by elaboration of the information. Accordingly, the various ECU functions may be prevented from being performed responsive to detection of a data integrity failure”. And see [0039] and Fig. 4B: “At 495, the integrity verification operation includes comparing the cryptographic codes corresponding to the one or more ANN partitions with the respective verification cryptographic codes. At 496, the integrity verification operation includes providing an indication of an integrity verification failure responsive to determining that one or more of the cryptographic codes is different than a corresponding one of the verification cryptographic codes. The indication can be in the form of a safety warning sent from a safety controller to a main controller that is responsible for controlling system operations based on received outputs from the ANN (e.g., via an AI controller)”. And see [0031]: “The safety controller can, while the AI controller is elaborating the inputs, newly generate (e.g., calculate) a cryptographic code (which may be referred to as a “verification cryptographic code”) and compare it to the corresponding cryptographic code from the partition table 307. The verification cryptographic code is generated in the same manner as the original cryptographic code (e.g., the cryptographic codes stored in table 307). For instance, “HASH (S∥B)” is used to generate the verification cryptographic code, where “S” is the set of all synaptic weights contained in a partition (e.g., partition.sub.n), and “B” is the set of all biases contained in the partition. The comparison resulting in a match can provide some assurance regarding the integrity of the weight and bias data being used by the AI controller”. Also see [0026]).  

Troia differs from claim 1 in that it fails to teach that the database storing the second hash code assigned to the identifier is a secure database (emphasis added).
In the same field of endeavor, Xu teaches obtaining a second hash code assigned to the identifier from a se-cure database (see abstract: “according to the unique identifier, obtaining a reference hash value corresponding to the unique identifier from a block chain system”. The Examiner interprets the blockchain system as a secure database for the following reason: blockchains are resistant to modification of their data because once recorded, the data in any given block cannot be altered retroactively without altering all subsequent blocks).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Troia by substituting the memory 106 (a database) storing the second hash code assigned to the identifier with the blockchain (a se-cure database) storing the second hash code assigned to the identifier taught by Xu. It would have been obvious for the following reason: storage in blockchains is resistant to modification of data because once recorded, the data in any given block cannot be altered retroactively without altering all subsequent blocks.

Troia differs from claim 1 in that it fails to teach obtaining an identifier assigned to the neural network.
In the same field of endeavor, Xu teaches obtaining an identifier assigned to a program (emphasis added to show the difference between the reference and the claim) (see abstract: “The program running method comprises the steps of obtaining an unique identifier of a current program when a running instruction is received”),
obtaining a second hash code assigned to the identifier from a se-cure database (see abstract: “according to the unique identifier, obtaining a reference hash value corresponding to the unique identifier from a block chain system”).
Both Troia and Xu teach verifying the integrity of a program by comparing a first hash code calculated using the to-be-verified program and a second reference hash code of the program stored in a database together with an identifier assigned to the program (see Troia [0029] and Fig. 3: “The ANN partition table 307 includes cryptographic codes 319-0 (DIGEST0), 319-1 (DIGEST1), . . . , 319-n (DIGESTn) for “n” respective ANN partitions 317-0 (PARTITION0), 317-1 (PARTITION1), . . . , 317-n (PARTITIONn)”). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Troia by adding the step of obtaining an identifier assigned to a program taught by Xu. It would have been obvious because doing so predictably achieves the benefit of conveniently retrieving the second reference hash code of the program stored in a database using the obtained identifier assigned to the program as a key. Because the program in Troia is a neural network, Troia modified in view Xu would teach obtaining the neural network as well as an identifier assigned to the neural network, as recited in claim 1.
	
Regarding claim 3, Xu further teaches wherein the secure da-tabase is part of a blockchain network (see abstract: “according to the unique identifier, obtaining a reference hash value corresponding to the unique identifier from a block chain system”).  

Regarding claim 4, Troia further teaches wherein the charac-teristic features of the neural network include the architecture and the weights of the neural network (see [0037] and Figs. 2 and 4B: “an AI controller (e.g., 208-2) can read … the synaptic weight and bias information from memory (e.g., 206-1) and can provide both to a safety controller (e.g., 208-3)”. And see [0028] and FIG. 2: “the storage memory 206-1 is used to store the ANN partition table 207 as well as for data matrix 209 storage. The data matrix 209 can include the various ANN partition data such as the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211”. The Examiner interprets the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211 as the characteristic features of the neural network).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Troia (US 20190265701) , further in view of Xu (CN107545181 A), and further in view of Pai (US 2013/0080070).

Regarding claim 2, Troia modified in view of Xu fails to teach wherein the neural network is obtained by downloading from the Internet, from an Internet-based distribution platform, or as an attachment to an email.
In the same field of endeavor, Pai teaches wherein the neural network is obtained by downloading from the Internet, from an Internet-based distribution platform, or as an attachment to an email (see [0160]: “MATLAB algorithms for PLS (Cao (2008) Partial Least-Squares and Discriminant Analysis (available with tutorial on the internet at www.mathworks.com/matlabcentral/fileexchange/18760-partial-least-squares-- and-discriminant-analysis)) and ANN (Artificial Neural Networks: ANN DTU MATLAB toolbox (available on the internet at bsp.teithe.gr/members/downloads/DTUToolbox.html)) were obtained as Mathworks packages”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Troia modified in view of Xu by letting the neural network be obtained by downloading from the Internet, from an Internet-based distribution platform, or as an attachment to an email, as taught by Pai. It would have been obvious because doing so predictably achieves the commonly understood benefit of conveniently distributing neural network models through the ubiquitous Internet.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Troia (US 20190265701) , further in view of Xu (CN107545181 A), and further in view of Bloom (US 2018/0336463).

Regarding claim 5, Troia modified in view of Xu fails to teach wherein the charac-teristic features include an identifier of the provider of the neural net-work.  
In the same field of endeavor, Bloom teaches wherein the charac-teristic features include an identifier of the provider of the neural net-work (see [0052]: “metadata relating to a machine learning (ML) model or one of its components (e.g., encoder, decoder, or phase X component) can comprise at least one of the following: instructions (e.g., code) to transform unprocessed “raw” data (optionally sent metadata); link(s) to code/containers that transform unprocessed data (optionally sent metadata); an encoding (or phase X) component of the ML model (e.g. DNN, CNN, or RNN); and governance/provenance data, such as details about what domain data is appropriate for this process, a lifetime of validity of the process, an origin of the model, relevant URLs/links to send encoded data to, an ID of the model, or the creators of the model”).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Troia modified in view of Xu by letting the charac-teristic features include an identifier of the provider of the neural net-work, as taught by Bloom. It would have been obvious because doing so predictably achieves the commonly understood benefit of ensuring that the initial provider of the neural network is correctly identified and credited for the neural network.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Troia (US 20190265701) , further in view of Xu (CN107545181 A), and further in view of the evidential non-patent literature by N-able (hereafter “N-able”) entitled “SHA-256 Algorithm Overview” .

Regarding claim 6, Troia further teaches wherein the prede-fined hash function is a collision resistant hash function (see Troia [0030] and Fig. 3: “each code 319 can be a digest generated using a cryptographic hash algorithm that can be represented by the equation: DIGESTn=HASH(S∥B) where “DIGESTn” is the cryptographic code corresponding to the partition (e.g., partition “n”), “S” is the set of all synaptic weights contained in the partition, “B” is the set of all biases contained in the partition, and “∥” represents concatenation. As noted above, in a number of embodiments, “HASH” can be an unkeyed hash algorithm such as SHA-1, SHA-224, SHA-256, MD5, MD6, etc”. And see the evidential reference N-able, page 2, ¶ 3: “Three properties make SHA-256 this secure. …Second, having two messages with the same hash value (called a collision) is extremely unlikely. With 2256 possible hash values (more than the number of atoms in the known universe), the likelihood of two being the same is infinitesimally, unimaginably small”. Therefore, the Examiner interprets the SHA-256 hash function as a collision resistant hash function).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Troia (US 20190265701) , further in view of Xu (CN107545181 A), and further in view of Yoon (US 2021/0067655).

Regarding claim 7, Troia further teaches wherein the meth-od, before obtaining the neural network and the assigned identifier from the database (see [0036] and FIG. 4B: “FIG. 4B is flow diagram associated with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. At 490, the method includes storing, in a memory (e.g., 206-1) sets of synaptic weights and biases (e.g., matrix data 209) corresponding to respective ANN partitions. At 491, the method includes storing, in the memory, cryptographic codes for the respective ANN partitions”. And see [0037] and FIG. 4B: “At 492, the method includes performing an integrity verification operation on one or more of the ANN partitions”. Because obtaining the neural network and the assigned identifier from the database is part of an integrity verification operation on one or more of the ANN partitions (step 492), steps 490 (uploading a trained neural network to a platform assigned to the … database) and 491 (calculating a hash code using the predefined hash function from the characteristic features of the neural network) occur before obtaining the neural network and the assigned identifier from the database (part of step 492)), further includes the following steps: 
uploading a trained neural network to a platform assigned to the (see [0036] and FIG. 4B: “At 490, the method includes storing, in a memory (e.g., 206-1) sets of synaptic weights and biases (e.g., matrix data 209) corresponding to respective ANN partitions”), 
assigning an identifier to the trained neural network (see [0029]: “FIG. 3 is an example of an ANN partition table 307 that can be used in association with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. The ANN partition table 307 includes cryptographic codes 319-0 (DIGEST0), 319-1 (DIGEST1), . . . , 319-n (DIGESTn) for “n” respective ANN partitions 317-0 (PARTITION0), 317-1 (PARTITION1), . . . , 317-n (PARTITIONn)”. Also see [0021] and Fig. 1: “the memory 106 can store an ANN partition table (e.g., partition table 307) comprising cryptographic codes corresponding to respective ANN partitions”. In the scenario that the ANN partition corresponding to PARTITION0 is an ANN partition comprising all of the nodes of all of the layers of an ANN , the Examiner interprets PARTITION0, which is an identifier for an artificial neural network as an identifier assigned to the trained neural network), 
determining the characteristic features of the trained neural net- work, calculating a hash code using the predefined hash function from the characteristic features of the neural network (see [0036] and Fig. 4B: “At 491, the method includes storing, in the memory, cryptographic codes for the respective ANN partitions. The cryptographic codes can be, for example, digests generated by performing a hash on the respective sets of synaptic weights and biases”), and 
storing the calculated hash codes of the trained neural network to-gether with the identifier of the trained neural network in the (see [0036] and Fig. 4B: “At 491, the method includes storing, in the memory, cryptographic codes for the respective ANN partitions. The cryptographic codes can be, for example, digests generated by performing a hash on the respective sets of synaptic weights and biases. The digests can be stored in a partition table such as partition table 207 shown in FIG. 2 and partition table 307 shown in FIG. 3”. And see [0029]: “FIG. 3 is an example of an ANN partition table 307 that can be used in association with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. The ANN partition table 307 includes cryptographic codes 319-0 (DIGEST0), 319-1 (DIGEST1), . . . , 319-n (DIGESTn) for “n” respective ANN partitions 317-0 (PARTITION0), 317-1 (PARTITION1), . . . , 317-n (PARTITIONn)”).

Troia differs from claim 7 in that it fails to teach that the database storing the calculated hash codes of the trained neural network, the identifier of the trained neural network and associated with the platform is a secure database (emphasis added).
In the same field of endeavor, Xu teaches storing a calculated hash code of a program and an identifier of the program in a secure database (see abstract: “according to the unique identifier, obtaining a reference hash value corresponding to the unique identifier from a block chain system”. The Examiner interprets the blockchain system as a secure database for the following reason: blockchains are resistant to modification of their data because once recorded, the data in any given block cannot be altered retroactively without altering all subsequent blocks).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Troia by substituting the memory 106 (a database) storing the calculated hash codes of the trained neural network and the identifier of the trained neural network with the blockchain (a secure database) storing a calculated hash code of a program and an identifier of the program taught by Xu. It would have been obvious for the following reason: storage in blockchains is resistant to modification of data because once recorded, the data in any given block cannot be altered retroactively without altering all subsequent blocks.

Troia modified in view of Xu fails to teach wherein the characteristic information of the neural network which is stored or mapped in the hash code is displayed during a down-load of the neural network from the database or the platform.  
However, Yoon teaches wherein the characteristic information of a program (emphasis added to show the difference between the reference and the claim)program from the database or the platform (see [0132]: “As shown in FIG. 11, the user interface device 320 of the image forming device 300 may receive an input 1110 for selecting B app supported by the second platform. In more detail, the user interface device 320 may receive the input 1110 for selecting “B app for the second platform.” The user interface device 320 may display information 1130 about the B app supported by the second platform upon receiving the input 1110 for selecting “B app for the second platform.” For example, the information about the B app may include information about a platform to which the B app is supported, version information of the B app, a developer of the B app, a file name when the B app is downloaded, similar apps that provide the same or similar service as a service provided by the B app, or the like”).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Troia modified in view of Xu by letting the characteristic information of a program be displayed during a down-load of the program from the database or the platform, as taught by Yoon. It would have been obvious because doing so predictably achieves the commonly understood benefit of informing a user the characteristic information of a program before the user downloads the program. Because in Troia, the program is a neural network and the characteristic information of the program is stored or mapped in the hash code, Troia modified in view of Xu and Yoon would teach wherein the characteristic information of the neural network which is stored or mapped in the hash code is displayed during a down-load of the neural network from the database or the platform, as recited in claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIMEI ZHU/Examiner, Art Unit 2495